t c memo united_states tax_court stephen and karen meeh petitioners v commissioner of internal revenue respondent docket no 13198-07l filed date stephen meeh and karen meeh pro sese ann l darnold for respondent memorandum opinion haines judge the parties submitted this case to the court without trial see rule respondent made the determination to proceed to collect by levy petitioners’ and 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar outstanding income_tax liabilities of dollar_figure dollar_figure and dollar_figure respectively petitioners under sec_6330 seek review of respondent’s determination the parties’ controversy poses the following issues for our consideration whether petitioners are entitled to question the merits of the underlying income_tax liabilities whether petitioners are liable for the income_tax liabilities and whether there was an abuse_of_discretion in respondent’s determination to proceed with the collection action for all purposes hereafter the years at issue shall refer to and background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioners filed their petition they resided in oklahoma on date petitioners jointly filed their untimely form sec_1040 u s individual_income_tax_return for the years at issue on date respondent assessed a tax with respect to each of the and income_tax liabilities on date respondent assessed a tax with respect to the income_tax_liability respondent based his assessments of tax for the years at issue on the amounts reported by petitioners on their returns on date respondent sent petitioners a form cp-504 notice before levy stating that respondent intended to levy on petitioners’ assets for purposes of collecting the income_tax liabilities for the years at issue on date petitioners submitted a form request for a collection_due_process_hearing sec_6330 hearing request petitioners’ sec_6330 hearing request stated that petitioners had already paid the tax error was made in the calculation of the assessed liability procedural error was made in the providing of the notice of assessment the opportunity to dispute the assessed liability was inadequate and petitioners would offer collection alternatives on date settlement officer deborah conley ms conley sent petitioners a letter indicating that they were entitled only to a so-called equivalent_hearing as their sec_6330 hearing request was not timely ms conley scheduled a telephone hearing for date ms conley also requested that petitioners provide the following items a completed form 433-a collection information statement for 2respondent erroneously believed that he sent petitioners a notice_of_intent_to_levy on date thus respondent originally concluded that petitioners’ sec_6330 hearing request was not timely respondent now concedes he cannot establish that he sent petitioners a notice_of_intent_to_levy before date accordingly respondent also concedes that petitioners’ sec_6330 hearing request was timely and the court has jurisdiction over this case see infra p individuals completed returns for and and proof that petitioners had made sufficient estimated_tax payments for petitioners failed to call ms conley on the date of the hearing and failed to provide the requested items on date stephen meeh mr meeh sent a fax to ms conley mr meeh’s fax expressed concern that petitioners had been assigned an equivalent_hearing but failed to discuss the issues raised in petitioners’ sec_6330 hearing request on date respondent issued a decision letter concerning equivalent_hearing under sec_6320 and or decision letter to petitioners with respect to collection of their income_tax liabilities on date respondent issued a decision letter to petitioners with respect to collection of their and income_tax liabilities in both decision letters respondent determined that petitioners had not presented any information regarding the issues raised in their sec_6330 hearing request respondent also determined that petitioners failed to offer any collection alternatives accordingly respondent sustained the collection action in response to these decision letters petitioners filed their petition with this court on date discussion before the commissioner may levy on any property or property right of a taxpayer the taxpayer must be provided written notice of the right to request a hearing and the notice must be provided no less than days before the levy is made sec_6330 if the taxpayer requests a hearing under sec_6330 an appeals officer of the commissioner must hold the hearing sec_6330 within days of the issuance of the appeals officer’s determination the taxpayer may seek judicial review of the determination sec_6330 respondent concedes that petitioners’ sec_6330 hearing request was timely under sec_6330 and b accordingly we will treat the decisions reflected in the decision letters issued to petitioners on may and as determinations for purposes of sec_6330 see 119_tc_252 we therefore have jurisdiction to review ms conley’s decisions i underlying tax_liabilities a whether petitioners are entitled to dispute the underlying liabilities sec_6330 provides that a person may challenge the existence or amount of the underlying tax_liability if the person did not receive a notice_of_deficiency for the relevant tax period or did not otherwise have an opportunity to dispute the liability petitioners argue that they were never given the chance to contest their underlying tax_liabilities respondent counters that petitioners are precluded from raising issues relating to the merits of the underlying tax_liabilities by their failure to raise such issues in their hearing respondent concedes that it cannot be determined from the record whether petitioners received notices of deficiency for the years at issue respondent is correct that taxpayers may ask the court to consider only issues that were initially raised before the appeals_office in a sec_6330 hearing 129_tc_107 however petitioners clearly raised the issue of their underlying tax_liabilities in their sec_6330 hearing request by stating that error was made in the calculation of assessed liability accordingly we may review the merits of the underlying tax_liabilities b merits of the underlying tax_liabilities in situations where the court will review the merits of the underlying tax_liability the standard of review is de novo 122_tc_1 119_tc_140 114_tc_604 petitioners self-assessed their tax_liabilities by reporting such liabilities on their income_tax returns the record is devoid of any reason why petitioners’ self-assessed tax is inaccurate ms conley offered petitioners ample opportunity throughout the sec_6330 hearing to provide reasons or documentation to substantiate their position and petitioners failed to comply accordingly we uphold petitioners’ underlying tax_liabilities for the years at issue ii review of determinations for abuse_of_discretion following a sec_6330 hearing the appeals officer must determine whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is not in dispute the court will review the determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 we have already examined and upheld the merits of the underlying tax_liabilities for the years at issue accordingly we will review respondent’s determinations to proceed with the levy for abuse_of_discretion petitioners argue that respondent abused his discretion by failing to allow petitioners a sec_6330 hearing and by determining that the method of assessment for the years in question was adequate we disagree a the equivalent_hearing the bulk of petitioners’ correspondence with respondent during the appeals hearing process centered around petitioners’ concern that respondent afforded petitioners an equivalent_hearing rather than a sec_6330 hearing respondent erred in originally determining that petitioners’ sec_6330 hearing request was not timely however petitioners’ efforts to challenge the collection action were not prejudiced by respondent’s treatment of their hearing as an equivalent_hearing the key differences between a sec_6330 hearing and the 3respondent argues that petitioners should be barred from raising the argument that the method of assessment was inadequate because petitioners did not raise the issue during their appeals hearing see 129_tc_107 however petitioners raised the issue in their sec_6330 hearing request by stating that procedural error was made in the providing of the notice of assessment equivalent_hearing respondent afforded petitioners are that an equivalent_hearing does not allow a taxpayer to seek judicial review and does not necessarily suspend collection activities while the hearing is pending see sec_301_6330-1 proced admin regs the record indicates that respondent suspended his collection activities and petitioners have timely filed a petition to review respondent’s collection action determinations in this court accordingly we hold that petitioners were afforded their full right to an appeals hearing under sec_6320 and b and respondent did not abuse his discretion in proceeding with the collection action b method of assessment petitioners contend in their petition without elaborating that respondent’s method of assessment was inadequate sec_6330 requires appeals to obtain verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met the record indicates that to comply with sec_6330 ms conley relied on computer transcripts which identified the taxpayer the character of the liabilities assessed the taxable periods and the amounts of the assessments computer transcripts that show this type of information are a valid verification that all requirements of applicable law or administrative procedure have been met see 118_tc_365 ndollar_figure affd 329_f3d_1224 11th cir schroeder v commissioner tcmemo_2002_190 it was not an abuse_of_discretion for ms conley to rely on a computer transcript to verify that legal and procedural requirements were satisfied as required by sec_6330 and a and sec_301 e proced admin regs see craig v commissioner t c pincite 118_tc_162 c collection alternatives petitioners stated in their sec_6330 hearing request that they wanted respondent to consider collection alternatives however petitioners failed to propose or present any information regarding collection alternatives during their sec_6330 hearing accordingly respondent did not abuse his discretion in proceeding with the collection action d conclusion petitioners have given no bona_fide basis for their claim that the collection action is inappropriate therefore respondent did not abuse his discretion by determining to proceed with the collection of petitioners’ unpaid federal_income_tax liabilities at issue in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
